UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
                                                               :
 A.V.E.L.A., INC.,                                             :
                                                               :
                                                  Plaintiff, :
                                                               :
                       v.                                      :
                                                               :
 THE ESTATE OF MARILYN MONROE, LLC, et al., :
                                                               :
                                              Defendants. :
 ------------------------------------------------------------- X
                                                               :
 THE ESTATE OF MARILYN MONROE, LLC,                            :
                                                               :
                                        Counterclaimant, :
                                                               :
                       v.
                                                               :
                                                               :
 A.V.E.L.A., INC.,
                                                               :   12 Civ. 4828 (KPF)
                                                               :
                                     Counter-Defendant,
                                                               :        ORDER
                                                               :
 LEO VALENCIA, IPL, INC.,
                                                               :
 X ONE X MOVIE ARCHIVES INC.,
                                                               :
 V. INTERNATIONAL FINE ARTS PUBLISHING,
                                                               :
 INC.,
                                                               :
                                                               :
                                Third-Party Defendants.
                                                               :
 ------------------------------------------------------------- X
                                                               :
 X ONE X MOVIE ARCHIVES INC.,                                  :
 V. INTERNATIONAL FINE ARTS PUBLISHING,                        :
 INC.,                                                         :
                                                               :
                                      Counterclaimants,
                                                               :
                       v.
                                                               :
 THE ESTATE OF MARILYN MONROE, LLC,                            :
 AUTHENTIC BRANDS GROUP, LLC, JAMES                            :
 SALTER.                                                       :
                                                               :
                                    Counter-Defendants. :
                                                               :
 ------------------------------------------------------------- X
KATHERINE POLK FAILLA, District Judge:

      On October 16, 2019, the Court held a telephone conference regarding

the trial schedule in this matter. (Minute Entry of 10/16/19). Following that

conference, the Court adjourned the trial, previously scheduled for November

2019, to January 13, 2020, and scheduled a follow-up telephone conference for

November 19, 2019, to ensure that counsel for all parties would be able to

proceed to trial on the scheduled date. (Dkt. #451).

      Following the adjournment of the trial date, Mr. Harley moved to

withdraw as counsel for the A.V.E.L.A., Inc., Leo Valencia, IPL, Inc., and X One

X Movie Archives Inc. (collectively the “AVELA Parties”). (Dkt. #452). On

October 23, 2019, the Court granted Mr. Harley’s motion to a certain extent.

(Dkt. #455). The Court ordered that on or before the November 19, 2019

telephone conference, the AVELA Parties will have either: (i) worked out a

payment plan with Mr. Harley, in which case the Court would deny as moot

Mr. Harley’s motion to withdraw; or (ii) found new counsel and had such

counsel enter a notice of appearance on the record. (Id.). The Court cautioned

the AVELA Parties that any new counsel would be required to represent, at the

November 19, 2019 telephone conference, that such counsel would be prepared

to go to trial on January 13, 2020. (Id.). The Court also explained that if Mr.

Harley withdrew and the AVELA Parties had not retained new counsel by

November 19, 2019, the Court would not move the trial for this reason and,

therefore, Leo Valencia would proceed to trial pro se, and the Court would enter




                                        2
default judgments as to the corporate entities that comprise the AVELA Parties.

(Id.).

         Yesterday, the Court received an in-camera submission from Mr.

Goodheart, counsel for V. International Fine Arts Publishing, Inc. Based on the

submission, the Court has decided to relieve Mr. Goodheart as counsel in this

case.

         Accordingly, it is hereby ORDERED that:

    •    The trial scheduled to commence on January 13, 2020, is hereby
         ADJOURNED.

    •    Mr. Goodheart is relieved as counsel in this case.

    •    V. International Fine Arts Publishing, Inc. shall obtain new counsel who
         must file a notice of appearance on the record by December 31, 2019.
         Any new counsel must be prepared to go to trial on whatever date the
         Court selects.

    •    The telephone conference previously scheduled for November 19, 2019, is
         hereby ADJOURNED.

    •    Mr. Harley must still report to the Court, in writing, by November 19,
         2019, as to whether he has worked out a payment plan with the AVELA
         Parties or whether he still seeks to withdraw. If the AVELA Parties and
         Mr. Harley have not worked out a payment plan by November 19, 2019,
         then AVELA must have new counsel file a notice of appearance by that
         date. Such new counsel must be prepared to go to trial on whatever new
         date the Court selects.

    •    The Parties shall each individually report to the Court with which of the
         following dates they would prefer to commence the trial in this matter:

            o Monday, April 6, 2020;

            o Monday, April 13, 2020;

            o Any date in May (although the Court would be double booking this
              trial with another civil trial scheduled to continue throughout
              May); or

            o Monday, June 1, 2020.

                                           3
      The Clerk of Court is directed to terminate Mr. Goodheart as counsel for

V. International Fine Arts Publishing, Inc. in this case. The Court expects that

Mr. Goodheart will transmit this Order to his client, and will take such steps as

are necessary to effectuate a smooth transition of the case file.


      SO ORDERED.

Dated:      November 14, 2019
            New York, New York               __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                         4
